Citation Nr: 1032633	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-02 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and depression.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to December 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement to 
service connection for PTSD on the merits.

In July 2009, the Board reopened the Veteran's previously denied 
claim of service connection for a psychiatric disorder and 
remanded the case for additional development.  As the requested 
development has been completed, no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 11 
Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The record does not contain competent medical evidence 
establishing a diagnosis of PTSD or depression; a psychiatric 
disorder, to include PTSD and depression, was not documented 
during service, nor was a psychosis shown within one year of 
separation from service; and the weight of the competent medical 
evidence is against a finding that a psychiatric disorder is 
currently shown. 


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD and depression, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in August 2007; a rating decision in 
December 2007; a statement of the case in November 2008; and a 
supplemental statement of the case in June 2010.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claim, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all efforts 
to notify and to assist the Veteran with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the Veteran is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the Veteran, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the Veteran and had 
satisfied that duty prior to the final adjudication in the June 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the Veteran of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, available evidence.  VA's duty 
to assist includes a duty to provide a medical examination or to 
obtain a medical opinion where it is deemed necessary to make a 
decision on the claim.  In this case, a VA medical examinations 
and opinions were obtained.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the Veteran had a meaningful 
opportunity to participate effectively in the processing of the 
claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board 
erred in relying on various post-decisional documents for 
concluding adequate notice was provided, but the Veteran was 
afforded a meaningful opportunity to participate effectively in 
the adjudication of her claim, and therefore the error was 
harmless).  

Service Connection

The Veteran contends that he has a psychiatric disorder, to 
include PTSD as due to service, specifically due to a series of 
disciplinary actions against him while stationed in Fort Clayton, 
Panama, and his combat experiences in the Korean Conflict. 

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability which is proximately due to 
or the result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.  
Service connection may also be established for certain chronic 
diseases manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. §§ 3.307, 
3.309.  Psychoses are chronic diseases with a presumptive period 
of one year.  38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f)(2).  

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2009 and 
2010 Supplement); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV).  

In a series of undated, written statements, the Veteran writes 
about his military experiences during October 1954.  The Veteran 
states that his disciplinary experience in Fort Clayton, Panama 
in which he was ultimately reduced in rank from E-7 to E-3, was 
the worst thing that ever happened to him and that he dreams 
about this incident constantly.  He further elaborates about his 
disciplinary experience in Fort Clayton as very disturbing, and 
that he dreams about the incident and cannot put it out of his 
mind.  In these letters, the Veteran does not state that there 
were threats of bodily harm, serious injury, or fear for life.  
He also states in his letters that he thinks about wartime and 
his comrades who disappeared in combat, and dreams about dead 
people.  He also submitted statements wherein he asserted that 
his combat experiences during the Korean Conflict, as well as his 
experience in Panama were the causes of his PTSD and depression.

The Veterans DD-214 shows that he received the National Defense 
Service Medal and the Combat Infantryman Badge (CIB).  Service 
treatment records do not contain any diagnosis, findings or 
complaints attributable to a mental health condition.

In January 2003 on mental health assessment for VA purposes, a 
fee-based physician, Dr. J.J., noted that the Veteran's principal 
diagnosis was "PTSD chronic severe."   Dr. J.J. further stated 
that the Veteran was exposed to combat experiences, but 
identified the incident during the Veteran's Fort Clayton, Panama 
tour-of-duty as the principal PTSD stressor.

A VA mental health examiner concluded in a March 2004 report that 
there was insufficient evidence to support a diagnosis for PTSD.  
The examiner noted that the Veteran's claims file, service 
treatment records, and Dr. J.J. report were reviewed.  The VA 
examiner described the Veteran as well-developed, well-nourished, 
with adequate hygiene, coherent and logical.  He demonstrated no 
looseness of association or disorganized speech.  There was no 
evidence of delusions or hallucinations, no phobias or panic 
attacks, and that his affect was broad, euthymic and appropriate.  
Although the Veteran reported an occasional disturbance in his 
night sleep, he did not report nightmares, intrusive recurrent 
thoughts, nor avoidant behavior related to extreme traumatic 
experiences in the military.  He further stated that the Veteran 
was not able to specify and describe in detail a severe traumatic 
event experienced in combat, and that the experiences the Veteran 
described were unpleasant, but not traumatic.  The Veteran was 
not anxious, distressed, or depressed when expressing his 
experiences in Korea, nor did he report feelings of intense fear, 
helplessness, or horror at the time when he was experiencing 
events in the Army.  Moreover, in his report, the VA examiner 
noted that there was no evidence of in-service or post-service 
psychiatric treatment or hospitalization.

On VA examination in December 2007, a VA mental health examiner 
concluded that there was insufficient evidence to support a 
diagnosis for PTSD, and no other mental health disorders were 
found on examination.  The examiner noted that the Veteran's 
claims file, to include the service medical records, was 
reviewed.  The Veteran denied post-service psychiatric treatment 
or hospitalization.  He complained of feeling daily stress and 
being socially withdrawn.  The Veteran described having friends.  
He denied a history of violence, sleep impairment, suicidal or 
homicidal ideation.  The VA examiner described the Veteran as 
having adequate hygiene.  Affect was constricted and mood was 
dysphoric.  His speech was spontaneous.  Thought content and 
process, as well as psychomotor activity were unremarkable.  
Impulse control was good.  His attention, orientation, and memory 
were intact. There was no evidence of inappropriate behavior, 
ritualistic behavior, delusions or hallucinations, phobias or 
panic attacks.  The Veteran did not report nightmares, intrusive 
recurrent thoughts, nor avoidant behavior related to extreme 
traumatic experiences in the military.  The examiner further 
stated that the Veteran was not able to specify and describe in 
detail a severe traumatic event experienced in combat.  The 
Veteran was not anxious, distressed, or depressed when expressing 
his experiences in Korea, nor did he report feelings of intense 
fear, helplessness, or horror at the time when he was 
experiencing events in the Army. 

In a February 2008 letter, Dr. J.J. diagnosed the Veteran with 
PTSD and depressive symptoms related to his in-service combat 
stressors.  Dr. J.J. failed to specify whether the diagnosis of 
PTSD comported with the requirements of DSM-IV.

Pursuant to the July 2009 Board remand, in November 2009, the 
Veteran underwent a VA psychiatric examination with a board of 
two examiners.  The examiners concluded that there was 
insufficient evidence to support a diagnosis for PTSD, and no 
other mental health disorders were found on examination.  The 
examiners noted that the Veteran's claims file, to include the 
service treatment records and post-service medical evidence, was 
reviewed.  The examiners' cited to the evidence of record, 
including Dr. J.J.'s medical opinions.  The Veteran denied a 
history of psychiatric treatment or hospitalization.  He 
complained of crying when he remembered his combat experiences 
and being socially withdrawn.  He denied a history of violence, 
sleep impairment, suicidal or homicidal ideation.  The VA 
examiners described the Veteran as having adequate hygiene.  
Affect was appropriate and mood was tranquil.  His speech, 
thought content and process, as well as psychomotor activity, 
were unremarkable.  Impulse control was good.  His attention, 
orientation, and memory were intact.  There was no evidence of 
inappropriate behavior, ritualistic behavior, delusions or 
hallucinations, no phobias or panic attacks.  The Veteran did not 
report nightmares, intrusive recurrent thoughts, nor avoidant 
behavior related to extreme traumatic experiences in the 
military.  The Veteran was not anxious, distressed, or depressed 
when expressing his experiences in Korea, nor did he report 
feelings of intense fear, helplessness, or horror at the time 
when he was experiencing events in the Army.  To the extent that 
the Veteran reported being unemployed due to mental health 
symptoms, the examiners found that the Veteran's history and 
psychiatric examination did not support his contention.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered or is admissible.  That is 
distinguished from weight and credibility, a factual 
determination going to the probative value of the evidence, or 
whether evidence tend to prove a fact, once that evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159 
(2009).

As noted above, the Veteran was awarded the Combat Infantryman 
Badge, which confirms that the Veteran had combat exposure during 
service.

A psychiatric disorder, to include PTSD and depression, was not 
affirmatively shown to have been present during service and is 
not documented in the service treatment records.  The Board finds 
that chronicity in service is not established in this case, and 
therefore, a showing of continuity of symptoms after discharge is 
required to support the Veteran's claim for service connection of 
her psychiatric disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a) (b).

A diagnosis of a psychiatric condition was first recorded in 
2003, approximately 49 years after discharge from service.  The 
length of time between his separation from service and the 
initial confirmed clinical diagnosis weighs against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The absence of symptoms constitutes 
negative evidence and opposes the claim.  Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002).  The Board finds that a 
psychiatric disorder was not shown in service and no psychosis 
was shown within one year following the Veteran's separation from 
service.

To the extent that the Veteran asserts continuity of 
symptomatology, the Board finds that the evidence of continuity 
fails not only because of the lack of documentation, but rather 
because the Veteran's assertions are less credible and less 
probative and persuasive than the negative contemporaneous 
evidence such as the  service treatment records.  Therefore, the 
Board finds that continuity of symptomatology is not established 
under 38 C.F.R. § 3.303(b).  Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).

To the extent that the Veteran claims that he has a psychiatric 
disability, to include PTSD and depression, related to service, 
the Board finds that a psychiatric disorder is not a condition 
under case law where lay observation has been found to be 
competent to establish a diagnosis and the determination as to 
the presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488 (1997) (on the question of whether the Veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).

Also by regulation, the diagnosis of PTSD requires medical 
evidence diagnosing the condition in accordance 38 C.F.R. 
§ 4.125, that is, a diagnosis that conforms to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. 
§3.304(f).

Where the determinative issue involves a question of a medical 
diagnosis, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer a 
medical diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified or competent, 
through education, training, or experience to offer a medical 
diagnosis of PTSD.  For this reason, the Board finds that the 
statements of the Veteran that he has PTSD related to service are 
not competent evidence.

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition; 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer). 

By regulation, the diagnosis of PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125, that 
is, a diagnosis that conforms to the DSM- IV.  38 C.F.R. 
§ 3.304(f) (2009).  For that reason, PTSD is not a simple medical 
condition that a lay person is competent to identify.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As for a current diagnosis of a psychiatric condition, there is 
evidence for and against the claim.  

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is within 
the Board's province as finder of fact.  The guiding factors in 
evaluating the probative value of a medical opinion include 
whether the opinion is based upon sufficient facts, which may 
include a review of medical literature; and whether the opinion 
applied valid medical analysis to the significant facts of the 
case in order to reach the conclusion submitted in the opinion.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Also, the probative value of a medical opinion is generally based 
on the relative merits of the analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
physician fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez, 22 Vet. App. 295 
(2008).

Among the factors for assessing the probative value of a medical 
opinion are the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444 (2000).

The medical evidence in favor of the claim consists of the 
medical opinions of Dr.  J.J. who in January 2003 and February 
2008, submitted statements noting diagnoses of PTSD and 
depression as due to service.  However, Dr. J.J. did not discuss 
the criteria for a DSM-IV diagnosis of PTSD and whether such 
criteria had been met by the Veteran.  38 C.F.R. § 3.304(f).  
With regards to Dr. J.J.'s reports, the Board finds that the 
reports were general and vague, and not specific as to Veteran's 
past and current mental state and lack of a history of 
psychiatric treatment.  Furthermore, the Board observes that the 
findings of Dr. J.J., although made by a health-care 
professional, are nevertheless mere conclusions without medical 
analysis, and are insufficient to allow the Board to make an 
informed decision as to what weight to assign against contrary 
evidence on the question of whether the Veteran's psychiatric 
disability was caused or aggravated by service.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a 
medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign the opinion).  
Therefore, the Board finds that the medical opinion reports of 
January 2003 and February 2008, while prepared by a competent 
medical professional, are less persuasive in support of the 
claim.

The evidence against the claim are the VA examination reports in 
March 2004, December 2007, and November 2009, wherein 4 different 
VA examiners concluded that the evidence was insufficient to 
support a diagnosis for PTSD, and that the Veteran did not 
warrant a psychiatric diagnosis.  The Board assigns greater 
weight to the opinion of the VA examiners because the examiners 
applied medical analysis to the significant facts of the case, 
that is, the examiners based their opinions on the service 
records, as well as the Veteran's post-service medical, social 
and employment history.  In addition, the examiners specifically 
found that the Veteran did not meet the DSM-IV criteria for a 
diagnosis of a psychiatric disorder.  The examiners explained 
that  there was no history of psychiatric treatment or 
hospitalization during service or after service discharge.  The 
Veteran denied symptoms indicative of PTSD and on examination no 
abnormalities were noted. Moreover, the Veteran was not anxious, 
distressed, or depressed when expressing his experiences in 
Korea, nor did he report feelings of intense fear, helplessness, 
or horror at the time when he was experiencing events in the 
Army. 

As the competent medical evidence does not show that it is as 
likely as not that the Veteran currently suffers from a 
psychiatric disorder, to include depression or PTSD that meets 
the criteria for a DSM-IV diagnosis of PTSD, and in the absence 
of competent medical evidence of a current diagnosis of a 
psychiatric disorder, to include PTSD or depression, service 
connection must be denied.  Congress has specifically limited 
entitlement to service-connected benefits to cases where there is 
a current disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992). 

Therefore, the Board finds that the preponderance of the evidence 
is against a finding that any psychiatric disorder was incurred 
in or aggravated by service.  The evidence does not show that any 
psychosis manifested to a compensable degree within one year 
following separation from service.  The evidence does not show a 
medical diagnosis of a psychiatric disability, including PTSD or 
depression.

In sum, as the Board may consider only competent, medical 
evidence to support its findings as to questions involving a 
medical diagnosis that is not capable of lay observation, and of 
medical causation where lay assertion on medical causation is not 
competent evidence.  In the absence of competent medical evidence 
of a psychiatric disability, to include depression or a diagnosis 
of PTSD that meets the DSM- IV criteria, the Board finds that the 
preponderance of the evidence is against the claim that a 
psychiatric disorder was incurred in or aggravated by service, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic acquired  psychiatric disorder, 
to include PTSD and depression, is denied.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


